ON APPLICATIONS FOR RE- ' HEARING
PER CURIAM.
Third-party plaintiffs-appellants, John Ross and Ralph Waits, and third-party defendant-appellee, American Mutual Liability Insurance Company, have filed applications for a rehearing.
The application on behalf of the third-party defendant-appellee, American Mutual Liability Insurance Company, correctly points out that: (1) the majority opinion states that applicant’s motion for a summary judgment is based upon the assertion that it had no obligation to reimburse the insureds for the cost of their individual defense; (2) the said opinion has factually concluded that American Mutual failed to file its policy of insurance though specifically ordered to do so by the trial court; and (3) an interpretation of said policy is essential to the determination of the issues presented by the motion for a summary judgment.
The insurance company submits in these respects we erred. Its motion for a summary judgment was predicated upon the contention that a defense of the third-party plaintiffs had been furnished by applicant’s co-defendant, Associated Indemnity Corporation, at no expense to the third-party plaintiffs-appellants. There were no countervailing affidavits in support of any expenses incurred by the insureds in the defense of the claim asserted by the original plaintiff. Further, it was never ordered to produce its contract of insurance, it already having voluntarily furnished a copy to insureds’ counsel for inspection and copying.
We are of the opinion that the American Mutual Liability Insurance Company should have another opportunity to urge the correctness of the summary judgment granted in its favor.
It is therefore ordered that the applications for rehearing on behalf of the third-party plaintiffs-appellants, John Ross and Ralph Waits, are denied.
It is further ordered that a rehearing is hereby granted to third-party defendant-appellee, American Mutual Liability Insurance Company, for the limited purpose of reurging the correctness of the summary judgment rendered in its favor. The matter is to be submitted on briefs on or before June 17, 1974.